DETAILED ACTION
Claims 1, 5-14, and 17-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Billig (Reg. No. 38080) on January 14, 2022.
The application has been amended as follows: 

1.	(Currently Amended)  A computer device implemented method of providing privacy disclosure to a user, the method comprising:
	receiving, with a privacy disclosure server, user privacy information related to an application or service handling of user privacy, the user privacy information related to the application or service handling of user privacy is based on a storage policy of the application or service, the storage policy includes at least one of an expiration policy of user data controlled by the application or service, and an encryption standard used to encrypt user data

	providing privacy disclosure from the privacy disclosure server to the user based on the populated formatted declaration to facilitate compliance with privacy regulations.

2-4.	(Cancelled)  

5.	(Original)  The method of claim 1 wherein the user privacy information related to the application or service handling of user privacy is based on a sharing policy of the application or service.

6.	(Original)  The method of claim 1 wherein the user privacy information related to the application or service handling of user privacy is based on an export policy of the application or service.

7.	(Original)  The method of claim 1 wherein the user privacy information related to the application or service handling of user privacy is based on a breach policy of the application or service.

8.	(Original)  The method of claim 1 wherein the user privacy information related to the application or service handling of user privacy is based on terms of use of the application or service.

9.	(Original)  The method of claim 1 wherein the user privacy information related to the application or service handling of user privacy is based on a privacy policy of the application or service.

10.	(Original)  The method of claim 1 wherein the user privacy information related to the application or service handling of user privacy is based on a verification mechanism used by the application or service.



12.	(Currently Amended)  A computer readable storage device to store computer executable instructions to control a processor to:
	receive, with a privacy disclosure server, user privacy information related to an application or service handling of user privacy, the user privacy information related to the application or service handling of user privacy is based on a storage policy of the application or service, the storage policy includes at least one of an expiration policy of user data controlled by the application or service, and an encryption standard used to encrypt user data
	populate, with the privacy disclosure server, a formatted declaration based on the user privacy information to form a populated formatted declaration; and
	provide privacy disclosure from the privacy disclosure server to the user based on the populated formatted declaration to facilitate compliance with privacy regulations.

13.	(Currently Amended)  The computer readable storage device of claim 12, wherein the user privacy information related to the application or service handling of user privacy is based on at least one of 

14.	(Currently Amended)  A privacy disclosure server, comprising:
	a memory device to store a set of instructions; and
	a processor to execute the set of instructions to:
	receive user privacy information related to an application or service handling of user privacy, the user privacy information related to the application or service handling of user privacy is based on a storage policy of the application or service, the storage policy includes at least one of an expiration policy of user data controlled by the application or service and an encryption standard used to encrypt user data;
	populate a formatted declaration based on the user privacy information to form a populated formatted declaration;
	provide privacy disclosure from the privacy disclosure server to the user based on the populated formatted declaration; and
facilitate compliance with privacy regulations.

15-16.	(Cancelled)  

17.	(Original)  The system of claim 14 wherein the user privacy information related to the application or service handling of user privacy is based on a sharing policy of the application or service.

18.	(Original)  The system of claim 14 wherein the user privacy information related to the application or service handling of user privacy is based on an export policy of the application or service.

19.	(Original)  The system of claim 14 wherein the user privacy information related to the application or service handling of user privacy is based on a breach policy of the application or service.

20.	(Original)  The system of claim 14 wherein the user privacy information related to the application or service handling of user privacy is based on at least one of terms of use of the application or service and a privacy policy of the application or service.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving, with a privacy disclosure server, user privacy information related to an 
The following is considered to be the closest prior art of record:
Epling (US 2005/0091101) – teaches rearranging a website privacy policy based on user personal information and user privacy concerns and displaying the updated privacy policy to the user.
Stueckmann (US 2013/0096938) – teaches populating a predefined form with user personal information and obtaining user consent before giving the personal information on the populated forms to third parties.
Friedman (US 6675353) – teaches populating an XML document.
Pearson (US 2014/0119540) – teaches having privacy policies to define how private data is treated when stored such as encrypting private data before storage. 
Soylu (US 2019/0018978) – teaches a privacy policy to exchange/export data.
Ahmad (US 2015/0286790) – teaches various forms may be auto populated based on information the patient has stored at a patient engagement 
Ben (US 2015/0012289) – teaches forms may be auto populated based on information the patient has stored. The patient notification module 316 may provide a user with notifications and/or forms that the customer has provided for them, e.g. consent forms.
Privitera (US 2018/0157748) – teaches populates data collection forms as required. The Proposed Computer Application may require that all participants sign patient confidentiality forms.
Kritt (US 2013/0179990) – teaches markup language form may be populated with confidential information.
King (US 2006/0041590) – teaches auto-populates the fields of the form from the user's information and provides a copy of a provider's privacy policy.
However, the concept of providing a privacy disclosure to the user from the privacy disclosure server as a populated formatted declaration as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1, 5-14, and 17-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a 
The amendments submitted on December 16, 2021 in combination with the above Examiner Amendment has overcome the current prior art rejections and 35 USC 101 rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498